AFFIRMED as MODIFIED and Opinion Filed March 22, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01099-CR

                ANTOINE DOMINIC POWELL II, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1775327-P

                        MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Nowell
                           Opinion by Justice Reichek
      Antoine Dominic Powell II appeals his conviction for aggravated sexual

assault of a child. In two issues, appellant contends his punishment violates the

objectives of the penal code and the trial court erred in sustaining the State’s

objections to questions about drug use in the complainant’s home. In a single cross-

issue, the State requests the judgment be modified to reflect the age of the

complainant at the time of the offense. We agree with the State that the judgment

should be corrected. As modified, we affirm the trial court’s judgment.
                                   Background

      Appellant was indicted for the offense of aggravated sexual assault of a child

under the age of fourteen. Appellant waived his right to a jury trial and entered an

open plea of guilty. The trial court conducted a sentencing hearing at which the

complainant, the complainant’s mother, and appellant testified.

      At the time of the hearing, the complainant, H.C., was seventeen years old and

appellant was twenty-one. H.C. testified that, when she was thirteen years old,

appellant, who is her cousin, came into her room while she was asleep and “forced

himself on [her.]” H.C. stated she was scared and did not know what to do. She

further stated she kept “pushing him and pushing him” until he got off of her. She

did not tell anyone at the time what appellant had done.

      Sometime later, H.C. told her mother, C.J., that her stomach was hurting.

When the pain continued to get worse, C.J. took her daughter to the emergency room.

At the hospital, both H.C. and C.J. learned that H.C. was pregnant. H.C. then told

her mother what had happened with appellant. A DNA test confirmed that appellant

was the father of the child.

      H.C. testified that, after she had the baby, she was “kicked out of school”

because she did not have child care and missed too many classes. She further

testified she could no longer see her friends because she was “just stuck at home

taking care of the baby.” According to C.J., H.C. had been an outgoing person before

the assault, but she was now depressed and did not want to do anything. C.J. stated

                                        –2–
appellant had taken both H.C.’s virginity and her future and she asked that appellant

be sentenced to time in prison.

      Appellant testified that, when he was a child, his mother moved to Dallas and

left him with his grandmother in Florida. When appellant was eleven or twelve years

old, his grandmother’s boyfriend accused him of stealing. As a result, appellant left

his grandmother’s house and moved from place to place until he eventually joined

his mother in Dallas at the age of thirteen or fourteen.

      While in Dallas, appellant became close with H.C.’s older sister, Avalon, and

would spend time with her at C.J.’s house. Appellant testified he would drive C.J.

so that she could buy drugs including cocaine, marijuana, Ecstasy, and Xanax, and

he eventually started using drugs with her. Appellant stated H.C. was usually in her

bedroom while he and C.J. did drugs, but occasionally she would be “sitting around.”

      Although appellant conceded he must have had sexual intercourse with H.C.,

he stated he had no memory of the offense. Appellant stated that, on the date he

thought it might have occurred, he took C.J. to her “supplier” to get some cocaine.

That evening, appellant and C.J. consumed cocaine, Ecstasy, and Xanax and

appellant stated he blacked out. Appellant remembered using the bathroom upstairs

and going into H.C.’s room to see if she had soap. He also remembered getting

angry with H.C. when she said she did not have any. But appellant said he then left

H.C.’s room and went back downstairs to continue getting high. Appellant stated

the next thing he remembered was finding himself driving his car in Arlington.

                                         –3–
      Appellant admitted he had blacked out on other occasions. He also conceded

he had been charged with other offenses including assault family violence,

unauthorized use of a motor vehicle, possession of marijuana, and failure to identify.

In at least one case, appellant was placed on probation and had his probation

revoked. In addition, while in prison for the current offense, appellant was “written

up” multiple times for incidents including fighting with another inmate.

      Following appellant’s testimony, the defense read two letters of support for

appellant; one written by his mother and the other by a friend. After hearing the

evidence, the trial court sentenced appellant to thirty-five years in prison. Appellant

filed a motion for new trial that was overruled by operation of law. He then brought

this appeal.

                                      Analysis

      In his first issue, appellant contends the trial court abused its discretion in

sentencing him to thirty-five years in prison because the sentence violates the

objectives of the penal code. Appellant argues that, based on his youth and the fact

that the offense was a “one-time incident” that occurred while he was high on drugs,

he should have been placed on community supervision.

      Generally, to preserve error, the appellant must make a timely request,

objection, or motion in the trial court. Castaneda v. State, 135 S.W.3d 719, 723

(Tex. App.—Dallas 2003, no pet.); Littlebird v. State, No. 05-17-00709-CR, 2018

WL 2926811, at *2 (Tex. App.—Dallas June 7, 2018, no pet.) (mem. op., not

                                         –4–
designated for publication). Appellant made no objection at the time his sentence

was imposed. Nor did he raise this issue in his motion for new trial. Accordingly,

appellant did not preserve his complaint for our review.

      Even if appellant had preserved this issue, we conclude his argument is

without merit. Trial courts have great discretion to determine the appropriate

punishment in the cases before them. Foster v. State, 525 S.W.3d 898, 911 (Tex.

App.—Dallas 2017, pet. ref’d). As long as a sentence is within the proper range of

punishment, it generally will not be disturbed on appeal. Id.

      Appellant does not dispute that his sentence is within the proper range of

punishment for the offense he committed. He argues only that his sentence does not

comport with one of the primary objectives of the criminal justice system, which is

rehabilitation. In addition to rehabilitation, however, the penal code’s two other

stated objectives are deterrence and punishment as necessary to prevent recurrence

of criminal behavior. TEX. PENAL CODE ANN. § 1.02(1). Incarceration does not

mean a defendant will be denied the opportunity for rehabilitation. Foster, 525

S.W.3d at 911.

      Before announcing the sentence in this case, the trial judge indicated he was

disturbed by appellant’s claimed inability to remember the offense and the number

of times appellant stated in his testimony that the assault was a “stupid mistake.”

The record indicates that appellant committed several previous criminal offenses and

had not successfully completed probation. Accordingly, given the nature of the

                                        –5–
offense, appellant’s apparent unwillingness to take full responsibility for his actions,

and his criminal history, we cannot conclude the trial court’s sentence was an abuse

of discretion. See Garza v. State, No. 05-11-01626-CR, 2013 WL 1683612, at *2

(Tex. App.—Dallas Apr. 18, 2013, no pet.) (mem. op., no designated for

publication). We overrule appellant’s first issue.

        In his second issue, appellant contends the trial court erred in sustaining the

State’s objections to questions about drug use in the complainant’s home. During

defense counsel’s cross examination of the complainant, he asked if appellant and

others came to her house because her mother was providing them with drugs. The

State objected on the ground that the question called for speculation and was not

relevant. Later, during cross-examination of the complainant’s mother, defense

counsel again asked about her providing drugs to appellant. The State objected on

the basis of relevance. The trial court sustained the State’s objection, but discussed

with counsel recalling the witness if other testimony demonstrated the relevance of

the evidence the defense was seeking to introduce.

        At the conclusion of appellant’s testimony, defense counsel sought to recall

the complainant’s mother to the stand. The trial court responded that “if the purpose

of recalling [C.J.], not saying you can’t, but if the purpose is to get out the same

information that your client has already testified to, the Court is well aware of what

was happening at the home.” Counsel responded, “Okay. That’s fine then, yes. We

will rest . . . .”

                                          –6–
       Appellant argues the evidence that C.J. was providing appellant with illegal

narcotics was relevant to show C.J.’s potential bias as a witness and the facts and

circumstances of the offense. Even assuming error was preserved after defense

counsel chose to not recall C.J. as a witness, we conclude any error was harmless.

       Error in excluding evidence is harmless if the same evidence is subsequently

admitted without objection. Khoshayand v. State, 179 S.W.3d 779, 784 (Tex.

App.—Dallas 2002, no pet.). Appellant testified extensively about taking C.J. to

purchase drugs and his own drug use at the house on the night of the offense. The

trial court, as the trier of fact in this case, indicated he was aware of this evidence

and it was unnecessary to have it repeated. In deciding to not recall C.J. as a witness,

defense counsel indicated that his questioning of C.J. would, in fact, elicit

substantially similar testimony to that provided by appellant. Accordingly, we

conclude any error in not allowing defense counsel to question H.C. and C.J. about

drug use in the home was harmless. Id. We resolve appellant’s second issue against

him.

       In a single cross-issue, the State requests that we modify the trial court’s

judgment to include the complainant’s age. Appellant was convicted of aggravated

sexual assault which is a “reportable conviction” under chapter 62 of the Texas Penal

Code. See TEX. PENAL CODE ANN. art. 62.001(5)(A). A person with a reportable

conviction is required to register as a sex offender. Id. art. 62.051(a). Under article

42.01 of the penal code, a judgment of conviction for an offense which requires

                                          –7–
registration as a sex offender under chapter 62 must state the age of the victim of the

offense. Id. art. 42.01§ 1(27).

      In this case, the judgment of conviction states “(For sex offender registration

purposes only) The age of the victim at the time of the offense was N/A.” We have

the power to modify a judgment to speak the truth when we have the necessary

information to do so. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26,

27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—

Dallas 1991, pet. ref’d) (en banc). Because the age of the victim is required to be

stated in the judgment, we modify the judgment by deleting the term “N/A” in the

section relating to sex offender registration and replace it with the number “13.”

      As modified, we affirm the trial court’s judgment.




                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
                                            JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
191099F.U05




                                         –8–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ANTOINE DOMINIC POWELL II,                   On Appeal from the 203rd Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F-1775327-P.
No. 05-19-01099-CR          V.               Opinion delivered by Justice
                                             Reichek. Justices Molberg and
THE STATE OF TEXAS, Appellee                 Nowell participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:
   The term “N/A” in the section relating to sex offender registration is
      DELETED and REPLACED with the number “13.”
As REFORMED, the judgment is AFFIRMED.


Judgment entered March 22, 2021




                                       –9–